                                                                            JS-6


1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   GILDA LAPID, an individual,                 Case No.2:18-CV-06733-DSF(AFMX)
12                      Plaintiff,               ORDER GRANTING
                                                 STIPULATION OF VOLUNTARY
13   vs.                                         DISMISSAL PURSUANT TO
                                                 F.R.C.P. 41(a)(1)(A)(ii)
14
     BANK OF AMERICA                             District Judge: Hon. Dale S. Fischer
15   CORPORATION, a Delaware                     Magistrate Judge: HON.
     corporation; and DOES 1 through             ALEXANDER F. MACKINNON
16   50, inclusive,
                                                 FPTC:      None
17                                               Trial:     February 4, 2020
                        Defendants.
18
19         Pursuant to the parties’ Stipulation, IT IS HEREBY ORDERED that the
20   case be dismissed with prejudice pursuant to the Federal Rule of Civil
21   Procedure 41(a)(1)(A)(ii). Further, all parties are to bear their own costs and
22   fees incurred in this instant action.
23
             September 6, 2019
     Dated: __________________
24
25
26                                           H
                                             Hon. D
                                                  Dale
                                                     l S
                                                       S. Fi
                                                          Fischer
                                                              h
27                                           United States District Judge
28
                                                1
